FILED
                           NOT FOR PUBLICATION
                                                                               JUN 30 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ELINOR SHAPIRO,                                  No. 15-56661

              Plaintiff - Appellant,             D.C. No. 2:15-cv-02964-BRO-
                                                 AJW
 v.

HASBRO, INC.,                                    MEMORANDUM*

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                 Beverly Reid O’Connell, District Judge, Presiding

                        Argued and Submitted June 7, 2016
                              Pasadena, California

Before: GOULD, MELLOY**, and HURWITZ, Circuit Judges.

      Elinor Shapiro appeals the district court’s denial of her motion for a

preliminary injunction in her action against Hasbro, Inc. Shapiro alleges

misappropriation of trade secrets under the California Uniform Trade Secrets Act


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Michael J. Melloy, Senior Circuit Judge for the U.S.
Court of Appeals for the Eighth Circuit, sitting by designation.
(CUTSA), Cal. Civ. Code §§ 3426–3426.11. We have jurisdiction under 28 U.S.C.

§ 1292(a)(1), and we affirm.

      The district court found that the alleged trade secrets were in the public

domain, and that the alleged trade secrets were independently created by Hasbro

before Shapiro presented her Wishables line to Hasbro representatives. These

findings both were amply supported by the record.

      Based on the finding of independent creation, the district court correctly

concluded that Hasbro had not engaged in misappropriation of alleged trade

secrets. The district court also correctly concluded that because the alleged trade

secrets were “generally known to the public or to other persons,” that they did not

qualify as trade secrets under CUTSA. See Cal. Civ. Code § 3426.1(d)(1). Given

these findings, Shapiro’s trade secret claims do not present a substantial likelihood

of success, and indeed do not raise “serious questions” on the merits. All. for the

Wild Rockies v. Cottrell, 632 F.3d 1127, 1131–32 (9th Cir. 2011). Additionally, as

the district court reasoned, the balance of hardships to be assessed does not tip

strongly in favor of Shapiro. We conclude that the district court did not abuse its

discretion in denying the motion for a preliminary injunction. See Winter v. Nat.

Res. Def. Council, 555 U.S. 7, 20 (2008); All. for the Wild Rockies, 632 F.3d at

1131–32.


                                          2
AFFIRMED.




            3